DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites the limitation "the coolant passage" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis has been provided in claim 13. 
Claim 14 recites the limitation "the respective hollow pocket" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis has been provided in claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berczik et al. (US 2012/0301312; hereinafter Berczik). 
Regarding claim 1, Berczik (Fig. 1-9) discloses a stator stage (Fig. 2: identified with vanes 64b) of a turbine engine (20), comprising: a circumferential row of flow directing structures (82), each flow directing structure (82) comprising: an inner endwall (90) and an outer endwall (92) spaced apart in a radial direction of the turbine engine (20), and a pressure sidewall (94P) and a suction sidewall (96S) extending radially between the inner endwall (90) and the outer endwall (92) and spaced apart in a 
Regarding claim 2, Berczik discloses the stator stage according to claim 1, wherein Berczik (Fig. 2-9) further discloses that at least one of the flow directing structures (82) is formed of a ceramic matrix composite material (Abstract).  
Regarding claim 3, Berczik discloses the stator stage according to claim 2, wherein Berczik (Fig. 4-9) further discloses that the ceramic matrix composite material (Abstract) forms respective hot gas exposed surfaces of the inner and outer endwalls (90 and 92, respectively) and the pressure and suction sidewalls (94P and 96S, respectively) that define the duct (Fig. 6) of the at least one flow directing structure (82).  
Regarding claim 4, Berczik discloses the stator stage according to claim 3, wherein Berczik (Fig. 6-7(a-b)) further discloses that said hot gas exposed surfaces (90, 92, 94P, and 96S) of the flow directing structure (82) are formed by a continuous lay-up of the ceramic matrix composite material (98) along an inner periphery (Fig. 7a-b) of the flow directing structure (82) that forms a boundary of a gas path volume of the duct (Fig. 6).  
Regarding claim 5, Berczik discloses the stator stage according to claim 1, wherein Berczik (Fig. 9) further discloses that either one of the pressure sidewall of the first flow directing structure or the suction sidewall (96S) of the second flow directing structure (82) is cutback from the trailing edge (84T) of the composite airfoil structure (70).  
Regarding claim 7, Berczik discloses the stator stage according to claim 1, wherein Berczik (Fig. 4, 5, 8, and 9) further discloses that the airfoil structure (70) comprises an internal cavity (Fig. 9; Claim 22) defined between the pressure sidewall (94P) of the first flow directing structure (82) and the suction sidewall (96S) of the second flow directing structure (adjacent instance of 82).  

Regarding claim 16, Berczik (Fig. 1-9) discloses a flow directing structure (82) for a turbine stator stage  (Fig. 2: identified with vanes 64b), comprising: an inner endwall (90) and an outer endwall (92) spaced apart in a radial direction of a turbine engine (20), and  a pressure sidewall (94P)  and a suction sidewall (96S) extending radially between the inner endwall (90) and the outer endwall (92) and spaced apart in a circumferential direction of the turbine engine (20), wherein the inner and outer endwalls 
Regarding claim 17, Berczik discloses the flow directing structure according to claim 16, wherein Berczik (Fig. 2-9) further discloses that the flow directing structure (82) is formed of a ceramic matrix composite material (Abstract).  
Regarding claim 18, Berczik discloses the flow directing structure according to claim 17, wherein Berczik (6-7(a-b)) further discloses that the ceramic matrix composite material (Abstract) forms respective hot gas exposed surfaces (Fig. 7a-b) of the outer and inner endwalls (92 and 90, respectively) and the pressure and suction sidewalls (94P and 96S, respectively) that define the duct (Fig. 6) of the flow directing structure (82).  
Regarding claim 19, Berczik discloses the flow directing structure according to claim 18, wherein Berczik (Fig. 6-7(a-b)) further discloses that said hot gas exposed surfaces (90, 92, 94P, and 96S) of the flow directing structure (82) are formed by a continuous lay-up (Fig. 7b) of the ceramic matrix composite material (98) along a boundary (Fig. 7a-b) of a gas path volume of the duct (Fig. 6).  
Regarding claim 20, Berczik discloses the flow directing structure according to claim 16, wherein Berczik (Fig. 2-9) further discloses that the flow directing structure (82) is configured to mate with circumferentially adjacent flow directing structures (shown in Fig. 4, 5, 8, and 9) on either side along a respective split line (Fig. 9: 100S and 100P), such that each split line (100S and 100P) extends along an interface (shown in Fig. 4, 5, 8, and 9: lines drawn separating each segment) between one of the pressure or suction sidewalls (94P and 96S, respectively) of said flow directing structure .

Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietraszkiewicz et al. (US 7,322,796; hereinafter Pietraszkiewicz).
Regarding claim 1, Pietraszkiewicz (Fig. 2-6) discloses a stator stage (Col. 1, lines 24-27) of a turbine engine (Abstract), comprising: a circumferential row of flow directing structures (100), each flow directing structure (100) comprising: an inner endwall (Fig. 3: 102) and an outer endwall (Fig. 3: upper wall (not numbered) between 110 and 114) spaced apart in a radial direction of the turbine engine, and a pressure sidewall (110) and a suction sidewall (114) extending radially between the inner endwall (102) and the outer endwall (shown in Fig. 3) and spaced apart in a circumferential direction of the turbine engine, wherein the inner and outer endwalls (Fig. 3) and the pressure and suction sidewalls (110 and 114, respectively) define therewithin a duct (Fig. 3) for directing flow of a hot gas (Fig. 2), wherein circumferentially adjacent flow directing structures (100) mate along a respective split-line (124) which extends along an interface (Fig. 2) between the pressure sidewall (110) of a first flow directing structure (100) and the suction sidewall (114) of a second circumferentially adjacent flow directing structure (adjacent instance of 100), whereby a composite airfoil structure (120) is defined, comprising: a pressure sidewall (110) formed by the pressure sidewall (110) of the first flow directing structure (100) and a suction sidewall (114) formed by the suction sidewall (114) of the second flow directing structure (adjacent instance of 100), 

    PNG
    media_image1.png
    333
    471
    media_image1.png
    Greyscale

Fig. I. Pietraszkiewicz, Fig. 2 (Annotated)
Regarding claim 6, Pietraszkiewicz discloses the stator stage according to claim 1, wherein Pietraszkiewicz (Fig. 2) further discloses that the split-line (124) extends along a mean camber line (Col. 2, lines 49-51) of the airfoil structure (120).  
Regarding claim 7, Pietraszkiewicz discloses the stator stage according to claim 1, wherein Pietraszkiewicz (Fig. 2-6) further discloses that the airfoil structure (120) comprises an internal cavity (defined by internal surfaces 116 and 118) defined between the pressure sidewall (110) of the first flow directing structure (100) and the suction sidewall (114) of the second flow directing structure (adjacent instance of 100).  
Regarding claim 8, Pietraszkiewicz discloses the stator stage according to claim 7, wherein Pietraszkiewicz (Fig. 2-6) further discloses that the airfoil structure (120) comprises a first gap (126) at the leading edge and a second gap (128) at the trailing 
Regarding claim 9, Pietraszkiewicz discloses the stator stage according to claim 8, wherein Pietraszkiewicz (Fig. 2; Col. 2, lines 49-51) further discloses that the split-line (124) is offset from a mean camber line of the airfoil structure (120) toward the pressure sidewall (110) or the suction sidewall (114) of the airfoil structure (120), such that the first gap at the leading edge is correspondingly offset toward the pressure sidewall or the suction sidewall of the airfoil structure. Since Pietraszkiewicz discloses that the split-line (124) can be offset from the mean camber line of the airfoil, Pietraszkiewicz discloses the limitation of the first gap being offset toward either the pressure or suction sidewall. 
Regarding claim 10, Pietraszkiewicz discloses the stator stage according to claim 8, wherein Pietraszkiewicz (Fig. 4) further discloses that the split-line interface (124) at the leading edge includes a ship-lapped interface (the interface shown in Fig. 4 was interpreted as the ship-lapped interface). Refer to Fig. I above.  
Regarding claim 11, Pietraszkiewicz discloses the stator stage according to claim 8, wherein Pietraszkiewicz (Fig. 2-6) further discloses that the internal cavity (formed by surfaces 116 and 118) of the airfoil structure (120) is pressurized by a fluid (Col. 3, lines 42-44) to maintain a positive outflow margin at the first and second gaps (126 and 128, respectively) in relation to a hot gas flow external to the airfoil structure (120). Since Pietraszkiewicz teaches that cooling air leaks from gaps 126 and 128, this 
Regarding claim 12, Pietraszkiewicz discloses the stator stage according to claim 8, wherein Pietraszkiewicz (Fig. 2) further discloses that the first and second gaps (126 and 128, respectively) are capable of allowing hot gas ingestion into the internal cavity (defined by internal surfaces 116 and 118) of the airfoil structure (120).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietraszkiewicz et al. (US 7,322,796; hereinafter Pietraszkiewicz) in view of Cunha et al. (US 7,371,049; hereinafter Cunha) and Jennings (US 10,060,272). 
Regarding claim 13, Pietraszkiewicz discloses the stator stage according to claim 12, but fails to disclose that the pressure sidewall of the first flow directing structure and/or the suction sidewall of the second flow directing structure comprises one or more hollow pockets extending into the internal cavity of the airfoil structure, wherein at least one of the hollow pockets includes a coolant passage therethrough for conducting a coolant radially between the inner and outer endwalls.  
. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietraszkiewicz et al. (US 7,322,796; hereinafter Pietraszkiewicz) in view of Blazek (US 4,195,396).   
Regarding claim 14, Pietraszkiewicz discloses the stator stage according to claim 12, but fails to disclose that the coolant passage is formed by coolant tubes inserted through the respective hollow pocket.  
	Blazek (Fig. 9-10; Col. 6, lines 50-56) teaches a turbine vane formed with cooling tubes that extend through the interior of the vane. Blazek (Col. 6, lines 50-56) teaches that the cooling tubes help to cool the airfoil. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pietraszkiewicz by adding cooling tubes along the interior of the airfoil, as taught by . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietraszkiewicz et al. (US 7,322,796; hereinafter Pietraszkiewicz) in view of Cunha et al. (US 7,371,049; hereinafter Cunha) and Jennings (US 10,060,272) and Hillier (US 2017/0138208).  
Regarding claim 15, Pietraszkiewicz discloses the stator stage according to claim 12, but fails to disclose that one or more hollow pockets are formed of a ceramic matrix composite material.  
Cunha (Abstract, Fig. 1, 3, 5) teaches a turbine blade formed in halves with pockets formed by ribs extending from the pressure side and suction side halves of the blade. Jennings (Col. 5, lines 64-66) teaches that plenums formed within the airfoil using ribs that extend from the suction to the pressure side can be used to help cool the airfoil. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pietraszkiewicz by adding ribs that extend from the pressure and suction sidewalls that come together to form passages within the airfoil, as taught by Cunha and Jennings, in order to help cool the airfoil structure. Adjacent ribs have been interpreted to form the hollow pockets and form the coolant passage. 
Hillier (Paragraph Fig. 2a-b; 0005-0006) teaches that nozzle guide vanes can be formed from a ceramic matrix composite material. Hillier teaches that the benefit of using a CMC material is that they offer superior temperature and creep resistant 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mugglestone (US 10,450,881) discloses a turbine vane with a cooling tube extending through the vane. 
Marmilic et al. (US 9,017,035) discloses a turbine blade formed in two halves with a tubular insert and with interface between the two turbine halves can be formed with different geometries. 
Smuland (US 3,271,004) discloses a turbine vane formed with tubes that extend through the ceramic material of the vane to cool the vane. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745